Citation Nr: 9925227	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating greater than 20 percent for residuals 
of a laminectomy and diskectomy of L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and November 1982 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 20 percent for residuals 
of a laminectomy and diskectomy of L4-5.  The veteran 
subsequently perfected an appeal of that decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  The appellant's contentions regarding the increase in 
severity of his residuals of a laminectomy and diskectomy of 
L4-5 constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

In the June 1997 VA examination report the examiner indicates 
that x-ray evidence was obtained from a recent visit the 
veteran had made to the facility and reviewed; however, no 
further discussion of the results of the x-ray evidence is of 
record.  The VA outpatient treatment records referred to and 
the x-ray evidence identified are probative of the veteran's 
claim and should be obtained and associated with the claims 
file.  Additionally, the veteran states in his September 1997 
Notice of Disagreement that he has missed a week of work due 
to an increase in the pain in his back; suggesting an 
increase in the severity of his condition since the VA 
examination.  



Moreover, the veteran reports that he has pain in his lower 
back radiating down to his right lower extremity.  It is 
established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1997).  However, in the present case it does 
not appear that the RO has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) which are relevant 
in evaluating the severity of the disability at issue, nor 
was the veteran provided notice of these provisions in his 
Statement of the Case.  

Furthermore, the report of the most recent VA examination 
given to the veteran in June 1997, notes the range of motion 
of forward flexion and backward extension of the lumbar 
spine; however, the report does not indicate lateral or 
rotation ranges of motion, passive or active motion, or the 
normal ranges of motion for the lumbar spine.  The examiner 
indicated that residual pain affected normal use of the back 
by causing increased pain, but this statement does not shed 
light on the degree to which the veteran's reported pain 
impacts his ability to move his lumbar spine, impacts his 
functional ability or whether his lumbar spine was stable, 
weak, or easily fatigued.  Hence, it is unclear to what 
extent, if any, pain has restricted the veteran's motion or 
the functional ability of his low back.  As a result, the 
Board finds that this case must be remanded for another 
examination to include the above noted information.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen v. Brown, 
8 Vet. App. 432 (1995).  On remand, the veteran should be 
fully informed that his failure to report for his scheduled 
VA examination will result in his claim being denied.  
38 C.F.R. § 3.655 (1997).  Additionally, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient and/or 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in Jackson, Mississippi, 
from January 1997, to include any x-ray 
reports of the veteran's lumbar spine.

3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his low back.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's low back disability should 
be examined for degrees of both active 
and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
low back.  The examiner should also be 
asked to note the normal ranges of motion 
of the low back.  Additionally, the 
examiner should be requested to determine 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  The 
results of any tests and studies 
performed should be included in the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




